Citation Nr: 1604861	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  13-13 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for migraines.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), to include as secondary to a service-connected disability.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Shannon K. Holstein, Attorney

ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1988 to April 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Fall, South Dakota.  Additionally, entitlement to an evaluation in excess of 30 percent for migraines was readjudicated in a December 2014 rating decision, which continued the 30 percent evaluation. 

The Board recognizes that the Veteran submitted a July 2012 notice of disagreement which only identified the PTSD claim.  However, in her November 2011 claim for benefits, the Veteran specifically stated her claim encompassed all psychiatric and psychological disorders.  Moreover, while the June 2012 rating decision separately denied entitlement to service connection for PTSD and entitlement to service connection for depression and anxiety, pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), a claim must be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or VA obtains in support of the claim.  Furthermore, the Veteran's representative again raised service connection for mental disorders other than PTSD in argument dated in November 2015 and received by VA in December 2015.  The Board therefore finds that the Veteran's claim is not limited solely to PTSD.  Instead, the claim is properly characterized broadly as a claim of service connection for an acquired psychiatric disorder, to include PTSD, as listed on the title page.  Moreover, to any extent the RO did not consider the claim broadly, any such omission will be rectified as the claim is remanded below for additional development and consideration.  

In an April 2013 VA Form 9, substantive appeal, the Veteran requested a hearing before a member of the Board.  However, in a September 2015 correspondence, the Veteran's representative withdrew the Veteran's hearing request and also requested 90 days to submit additional evidence.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.704(e) (2015).  The Board also notes the requested 90 day period has elapsed, and thus, the Board will proceed to adjudicate the case based on the evidence currently of record.  

Additional evidence was received by VA, submitted by the Veteran's representative, in December 2015, subsequent to the most recent, May 2015 supplemental statement of the case issued for the claims herein on appeal.  However, if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests consideration by the Agency of Original Jurisdiction (AOJ).  See VBA Fast Letter 14-02.  Here, the Veteran's substantive appeal for the relevant issues was filed after February 2, 2013.  Moreover, the Board interprets such exception as applying only to evidence submitted by the Veteran, as is the case here.  Nonetheless, in November 2015 argument, received by the Board in December 2015, the Veteran's representative waived review of AOJ consideration.  Thus, the Board will proceed with appellate review.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

After review of the record, the Board finds that additional development is necessary prior to adjudication of the Veteran's claims.

When the evidence indicates that a disability has worsened since the last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); see also Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The November 2014 VA headaches examination report found the Veteran did not experience prostrating headaches.  However, a December 2014 VA treatment record documented the Veteran scheduled an appointment with neurology due to her migraines returning.  The December 2014 VA treatment record further noted the Veteran stated her medications were no longer working.  Additionally, a January 2015 VA treatment record noted the Veteran reported having headaches about twice a week, and while she thought the medications of indomethacin and the hydroxyzine had been of benefit, they did not alleviate her problem.  Thus, as the severity of the Veteran's symptoms may have worsened, a new VA examination is warranted.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The evidence of record reveals many psychiatric diagnosis of record, to include a January 2012 VA treatment record which listed major depressive disorder, anxiety disorder, not otherwise specified (NOS), and PTSD as active problems.  The Veteran contends her psychiatric problems are related to active service as a result of military sexual trauma.  

However, additional evidence suggests that the Veteran's psychiatric disabilities may have preexisted service.  Specifically, the May 2012 VA PTSD examination report noted Veteran reported a substantial history of sexual and physical abuse dating back to early childhood, including a childhood rape at the age of four years old, a childhood physical assault by a babysitter at age three years old and physical assault by her father around the fourth to the sixth grade.  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  Thus, there is a rebuttable presumption of soundness unless a condition is noted at entry.  To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

The Veteran's October 1988 Report of Medical Examination for enlistment is checked normal with respect to the psychiatric category; therefore, the Board notes that the presumption of soundness applies.  However, as some evidence, as described above, suggests the Veteran's psychiatric issues may have preexisted her service and to rebut the presumption of soundness, the evidence must be clear and unmistakable, the Board finds that the claim must be remanded to have a VA examiner provide an opinion regarding this issue.

Moreover, the Board does not find the May 2012 PTSD examination report adequate for deciding the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  The May 2012 VA PTSD examiner only addressed the diagnoses PTSD and major depressive disorder but did not address anxiety disorder, NOS.  Furthermore, the Veteran's representative, in argument dated in November 2015 and received by VA in December 2015, stated the Veteran's PTSD should be service connected based on the theory of secondary service connection.  Thus, in order to satisfy VA's duty to assist, the Board finds that a remand is warranted in order to afford the Veteran an additional VA examination, for the reasons detailed above as well as provide proper notice regarding the theory of secondary service connection.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Finally, updated VA treatment records should be obtained and associated with the claims file.  The November 2014 VA headaches examiner referenced review of a July 2013 VA treatment record.  VA treatment records associated with the record reflect a temporal gap from February 2013 to October 2013.  Additionally, the most recent VA treatment records, from the VA Black Hills Health Care System - Fort Meade Campus, are dated in May 2015.  Thus, on remand, all relevant VA treatment records should be obtained, specifically from the VA Black Hills Health Care System - Fort Meade Campus, to include any associated outpatient clinics, dated from February 2013 to October 2013, and from May 2015, and associate them with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran and her representative must be notified of any inability to obtain the requested documents.

As noted above, the issue of entitlement to a TDIU is, in part, based on the Veteran's service connected migraine disability.  Thus, as the issue of entitlement to TDIU is intertwined with the increased rating claim for migraines, a remand is warranted for the TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's updated VA treatment records, from the VA Black Hills Health Care System - Fort Meade Campus, to include any associated outpatient clinics, dated from February 2013 to October 2013, and from May 2015, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and her representative must be notified of any inability to obtain the requested documents.

2.  Send a notice letter to the Veteran and her representative.  The letter should notify the Veteran and her representative of the information and evidence necessary to substantiate a claim of secondary service connection.

3.  Thereafter, schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of the Veteran's service-connected migraines.  The examiner must review the claims file in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all subjective complaints and objective symptoms must be documented. 

The examiner must provide a complete rationale for any opinion expressed.

4.  Thereafter, schedule the Veteran for a VA psychiatric examination for the purpose of ascertaining the nature and etiology of any and all acquired psychiatric disorders diagnosed proximate to, or during the pendency of, the appeal. The complete record, to include a copy of this remand, and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  The examiner is asked to address the following questions:

a.  With respect to each acquired psychiatric disorder diagnosed proximate to or during the pendency of the claim (to include anxiety disorder NOS, major depressive disorder, PTSD), is it clear and unmistakable (obvious, manifest, or undebatable) that the acquired psychiatric disorder existed prior to active military service?  And if so, is it also clear and unmistakable (obvious, manifest, or undebatable) that the acquired psychiatric disorder was not aggravated during or by her active military service, that is, above and beyond the condition's natural progression?  Any clear and unmistakable (obvious, manifest, or undebatable) evidence which serves as the basis for any opinion must be specifically identified.

b.  In the event that it is not clear and unmistakable (obvious, manifest, or undebatable) that any of the disorders referenced in (a) above either preexisted service or, if preexisting, were not aggravated by service, is it is at least as likely as not (50 percent probability or more) that any acquired psychiatric disorder diagnosed proximate to or during the pendency of the claim, was incurred in or was caused by, or is otherwise related to, the Veteran's active service, to include as result of military sexual trauma with consideration of the Veteran's lay statements of record.

c.  Additionally, if and only if any acquired psychiatric disorder diagnosed proximate to or during the pendency of the claim is determined not be related to service on a direct incurrence basis, then for each acquired psychiatric disorder diagnosed proximate to or during the pendency of the claim, the examiner should indicate whether it is at least as likely as not that any acquired psychiatric disorder was caused by, or aggravated (i.e., made chronically worse) by a service-connected disability.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

The examiner must provide a complete rationale for any opinion expressed.

5.  The Veteran must be notified that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).

6.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and her representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




